 

Exhibit 10.63

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), is dated as of
April 11, 2017 and effective as of September 29, 2016, by and between Sino
Fortune Holding Corporation, a Nevada corporation (the “Company”), and Wei
Zheng, an individual (the “Executive”). The Company and the Executive are
referred to collectively herein as the “Parties.”

 

WHEREAS, the Parties entered into that certain Employment Agreement dated as of
September 29, 2016 (the “Agreement”); and

 

WHEREAS, the Parties wish to amend the Agreement to reflect the Parties’ actual
arrangement on the compensation of the Executive in accordance with Section 16
thereof.

 

NOW THEREFORE, in consideration of the mutual premises, covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt, and legal adequacy of which is hereby acknowledged, the Parties,
intending to be legally bound, hereby agree to amend the Agreement as follows:

 

1.          Amendment to Section 6(a). The Parties hereby completely amend and
restate Section 6(a) of the Agreement and replace such Section in its entirety
with the following:

 

“(a).          Base Salary. The Executive’s initial base salary shall be RMB Two
Hundred Eighty-Eight Thousand Yuan (RMB 288,000) per year, paid in periodic
installments in accordance with the Company’s regular payroll practices, and
such compensation is subject to annual review and adjustment by the Board.”

 

2.          No Other Amendments. Nothing in this Amendment is intended to amend
any language of the Agreement other than as specifically set forth above, and
the remainder of the Agreement shall be unmodified and in full force and effect.

 

[Remainder of page intentionally left blank.]

[Signature page immediately follows.]

 

1

 

 

IN WITNESS WHEREOF, each of the Company and the Executive has executed this
First Amendment to Employment Agreement as of the date first above written.

 

  Sino Fortune Holding Corporation       By:  /s/ Bodang Liu   Name: Bodang Liu
  Title: Chief Executive Officer       /s/Wei Zheng   Wei Zheng

 

2

